Petition for Writ of Habeas Corpus Denied and Opinion filed November 8,
2002








Petition for Writ of Habeas Corpus Denied and Opinion
filed November 8, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01158-CV
____________
 
IN RE MICHAEL CATO, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF HABEAS CORPUS
 

 
O P I N I O N
On November 7, 2002, relator, Michael
Cato, filed a petition for writ of habeas corpus.  See Tex.
Gov=t Code Ann. ' 22.221(d);  Tex. R. App. P. 52.
We deny relator=s petition for writ of habeas corpus.
PER CURIAM
Petition Denied and Opinion filed
November 8, 2002.
Panel consists of Justices
Anderson, Hudson and Fowler.
Do Not Publish C Tex. R. App. P. 47.3(b).